DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 06/24/21.  Accordingly, claims 21-25, 27, 31-33, 38, 40, 44-46 and 51-62 are currently pending; and claims 1-20, 26, 28-30, 34-37, 39, 41-43 and 47-50 are canceled.
REASONS FOR ALLOWANCE
Claims 21-25, 27, 31-33, 38, 40, 44-46 and 51-62 are allowed.
The following is an examiner’s statement of reasons for allowance:
-Regarding independent claim 21, none of prior art of record teaches or suggests a method performed by a base station in a wireless communication system, as claimed.  Li et al (2013/0155847) teaches the claimed method, except at least failing to teach that in the method, the first cell and a second cell are configured in a dual connectivity (DC) for the terminal and the second cell is identified according to a channel quality of a downlink signal, wherein the first cell corresponds to a first radio access technology (RAT) and the second cell corresponds to a secondary RAT different from the first RAT, in mutual associations with the other limitations recited in the claim.  It would not have been obvious for one skilled in the art to implement Li et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 22, none of prior art of record teaches or suggests an apparatus of a base station in a wireless communication system, as claimed.  Li et al teaches the 
-Regarding independent claim 23, none of prior art of record teaches or suggests a method for operating an electronic device, the method comprising: obtaining first information comprising an object with a first image quality when the electronic device is connected to a first cell which is identified among a plurality of cells according to information related to robustness of each of the plurality of cells; and obtaining second information comprising the object with a second image quality when the electronic device is connected to a second cell which is identified among the plurality of cells according to a channel quality for each of the plurality of cells, wherein the second image quality is better than the first image quality, and wherein a channel quality of the second cell is better than a channel quality of the first cell.
-Regarding independent claim 24, none of prior art of record teaches or suggests an electronic device comprising: at least one processor, wherein the at least one processor is configured to: obtain first information comprising an object with a first image quality when the electronic device is connected to a first cell which is identified among a plurality of cells according to information related to robustness of each of the plurality of cells, and obtain second information comprising the object with a second image quality when the electronic 
-Regarding independent claim 25, none of prior art of record teaches or suggests a method performed by a terminal in a communication system, as claimed.  Li et al teaches the claimed method, except at least failing to teach that in the method, information related to robustness of the first cell is determined based on a number of one or more communication beams associated with the first cell, wherein the first cell corresponds to a first radio access technology (RAT) and the second cell corresponds to a secondary RAT different from the first RAT, in mutual associations with the other limitations recited in the claim.  It would not have been obvious for one skilled in the art to implement Li et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 38, none of prior art of record teaches or suggests an apparatus of a terminal, as claimed.  Li et al teaches the claimed apparatus, except at least failing to teach that in the apparatus, information related to robustness of the first cell is determined based on a number of one or more communication beams associated with the first cell, wherein the first cell corresponds to a first radio access technology (RAT) and the second cell corresponds to a secondary RAT different from the first RAT, in mutual associations with the other limitations recited in the claim.  It would not have been obvious for one skilled in the art to implement Li et al, in view of other prior art, for leading the implementation to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632